Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 1, 2008                                                                                        Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  136336                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  BRIAN POTTER,                                                                                                       Justices
           Plaintiff-Appellant,
  v        	                                                        SC: 136336
                                                                    COA: 262529
                                                                    Washtenaw CC: 03-001226-NH
  KRISTYN H. MURRY, M.D. and
  HURON VALLEY RADIOLOGY, P.C.,

            Defendants-Appellees, 

  and
  ST. JOSEPH MERCY HOSPITAL ANN 

  ARBOR, d/b/a TRINITY HEALTH-

  MICHIGAN, RICHARD C. McLEARY, M.D., 

  GARY AUGUSTYN, M.D., ROBERT

  DOMEIER, D.O., and EMERGENCY 

  PHYSICIANS MEDICAL GROUP, P.C.,

             Defendants.    

  _________________________________________/ 


        On order of the Court, the application for leave to appeal the March 20, 2008
  judgment of the Court of Appeals is considered and, it is GRANTED, limited to the issue
  whether defendant Huron Valley Radiology, P.C. is a “health facility or agency” to which
  a plaintiff is required to provide notice under MCL 600.2912b(1). See MCL
  333.20106(1).

         The Michigan Association for Justice, Michigan Defense Trial Counsel, Inc.,
  Michigan Health and Hospital Association, and Citizens for Better Care are invited to file
  briefs amicus curiae. Other persons or groups interested in the determination of the issue
  presented in this case may move the Court for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 1, 2008                     _________________________________________
           0924                                                                Clerk